Judgment unanimously modified, on the law and facts, in accordance with memorandum, and, as modified, affirmed and defendant remanded to Erie County Court for resentencing. Memorandum: The proof at trial failed to establish that the value of articles of clothing stolen during the burglary was in excess of $250; therefore, the conviction for grand larceny in the third degree must be reduced to petit larceny (People v Van Etten, 94 AD2d 953; People v Clark, 91 AD2d 1102; Penal Law, § 155.20, subd 4; §§ 155.25, 155.30). (Appeal from judgment of Erie County Court, Wolfgang, J. — burglary, third degree.) Present — Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ.